Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Karvinen (US 6,053,039) represents the closest prior art to the independent claims 1 and 11. Karvinen teaches a method and apparatus for measuring dewatering of a paper machine that relates an apparatus and method for using the apparatus where the apparatus comprises:  an inlet pipe installed to a part of a deaeration chamber 7 in a measuring receptacle 6, the inlet pipe including a pipe section for separation of air from the water; the deaeration chamber, one wall of which is open at the bottom (wall 13), functional as a water seal such that the remainder of the air in the water is separated to the surface of the deaeration chamber and the water is conducted form the wall that is open at the bottom functional as a water seal to the other side of the wall; a weir plate positioned on the opposite side of the water seal and functional as a measuring weir 9 for measuring the amount of dewatering flow; nad a pressure different transmitter 10,11 positioned on one side and configured to measure the height of the water surface produced by the measuring weir for measuring the amount of water.
Karvinen differs from the inventions claims 1 and 11 in that Karvinen fails to disclose or suggest:  the inlet pipe being horizontal and installed at the a bottom part of an inlet  of the deaeration chamber and the inlet pipe; an expanded pipe section for separation of air form the water; and an outlet pipe connected to the inlet pipe for directing away from the pipe section the air separated from the water. Harbert (US 5,022,877) does teach generally using a pipe that has an expanded pipe section 12 for separation of air from water. However, Harbert is directed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAUL M. WEST/Primary Examiner, Art Unit 2861